Citation Nr: 0735879	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  02-07 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for facial scarring.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for diabetes.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for pancreatitis.

6.  Entitlement to service connection for gout.

7.  Entitlement to service connection for visual impairment 
of the left eye.

8.  Entitlement to service connection for hearing loss of the 
left ear.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served in the U.S. Army Reserve from February 
1956 to January 1964, with a period of active duty for 
training from March 1956 to September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefits sought on 
appeal.   In that decision the RO declined to reopen the 
arthritis claim, and denied the rest of the claims now on 
appeal.  The veteran perfected appeals to the Board for the 
eight denied claims. 

During the pendency of his appeal, in an April 2004 decision 
the Board reopened the arthritis claim, and then remanded the 
case to the RO for further development with respect to all 
eight appealed claims.  

Also, in the introduction to the April 2004 Board decision, 
the Board noted that in an April 1998 statement, the veteran 
raised the issue of service connection for residuals of a 
nose injury; that a June 1998 statement reflects that he 
raised the issue of service connection for left ear tinnitus; 
and that VA medical records show that during a 
hospitalization beginning in June 2001, the veteran reported 
that he had been depressed since active service.  In that 
introduction, the Board referred these matters to the RO for 
appropriate action; however, review of the claims file does 
not show that any action has been taken on these matters.  
Therefore, this is again referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  The current medical evidence does not show the presence 
of facial scarring. 

2. There is no competent medical evidence showing that the 
veteran's currently diagnosed arthritis is related to 
service.

3. There is no competent medical evidence showing that the 
veteran's currently diagnosed diabetes is related to service.

4. There is no competent medical evidence showing that the 
veteran's currently diagnosed hypertension is related to 
service.

5. There is no competent medical evidence showing that the 
veteran's currently diagnosed pancreatitis is related to 
service.

6. There is no competent medical evidence showing that the 
veteran's currently diagnosed gout is related to service.

7. There is no competent medical evidence showing that the 
veteran's currently diagnosed visual impairment of the left 
eye is related to service.

8.  There is no competent medical evidence showing that the 
veteran's currently diagnosed hearing loss of the left ear is 
related to service. 






CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for facial scarring, are not met.  38 U.S.C.A. §§ 
1110, 1111, 1112, 1113, 1131, 1132, 1137, 1153 (West 2002); 
38 C.F.R. §§ 3.303 (2007).

2.  The criteria for establishing entitlement to service 
connection for arthritis, are not met.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1113, 1131, 1132, 1137, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  The criteria for establishing entitlement to service 
connection for diabetes, are not met.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1113, 1131, 1132, 1137, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  The criteria for establishing entitlement to service 
connection for hypertension, are not met.  38 U.S.C.A. §§ 
1111, 1112, 1113, 1131, 1132, 1137, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  The criteria for establishing entitlement to service 
connection for pancreatitis, are not met.  38 U.S.C.A. §§ 
1111, 1112, 1113, 1131, 1132, 1137, 1153 (West 2002); 38 
C.F.R. §§ 3.303 (2007).

6.  The criteria for establishing entitlement to service 
connection for gout, are not met.  38 U.S.C.A. §§ 1111, 1112, 
1113, 1131, 1132, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303 
(2007).

7.  The criteria for establishing entitlement to service 
connection for visual impairment of the left eye, are not 
met.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1132, 1137, 1153 
(West 2002); 38 C.F.R. §§ 3.303 (2007).

8.  The criteria for establishing entitlement to service 
connection for hearing loss of the left ear, are not met.  38 
U.S.C.A. §§ 1111, 1112, 1113, 1131, 1132, 1137, 1153 (West 
2002); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in May and 
November 2004, and February 2005.  In those letters the RO 
informed the veteran of the types of evidence needed in order 
to substantiate his claims on appeal for service connection.  
VA has also informed the veteran of the division of 
responsibility between the veteran and VA for obtaining that 
evidence, and VA requested that the veteran provide any 
information or evidence in his possession that pertained to 
such claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In regard to the present claim adjudicated below 
for service connection, the Board finds that the veteran is 
not prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is mooted by the 
denial of the claims decided below.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
The information and evidence that have been associated with 
the claims file consist of service and post-service medical 
records, published material, hearing transcripts, statements 
made in support of the veteran's claim, and other materials.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.
 
II.  Service Connection

The veteran claims entitlement to service connection for 
facial scarring, arthritis, diabetes, hypertension, 
pancreatitis, gout, visual impairment of the left eye, and 
for hearing loss of the left ear.  He claims that all of 
these are due to exposure to toxic gas during his active duty 
for training.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303(a) (2007).   

Certain chronic diseases, including arthritis, diabetes 
mellitus, and cardiovascular-renal disease, including 
hypertension, may be presumed to have been incurred during 
service if they become manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2007).  

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

As an initial matter, the Board notes that service medical 
records in this case are unavailable and presumed destroyed 
in a 1973 fire at the National Personnel Records Center 
(NPRC).  Attempts to obtain them were unsuccessful.

In cases where the veteran's service medical records are, 
through no fault of his own, unavailable, a heightened duty 
exists to assist the veteran in the development of the case.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (where the veteran's 
service medical records have been destroyed or lost, there is 
a duty to advise the veteran to obtain other forms of 
evidence).  In this case, the VA has made unsuccessful 
attempts to obtain the appellant's missing records.  The 
veteran has also been advised of the RO's unsuccessful 
efforts, and was requested to send any pertinent records he 
had.  Thus, the Board concludes the VA's heightened duty to 
assist the veteran is satisfied.

In such situations, the Board also has a heightened 
obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule. See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The RO was able to obtain certain Surgeon General's Office 
(SGO) records which are in the claims file.  These records 
show that on April 5, 1956, the veteran was confined to 
quarters due to sickness and he returned to duty the 
following day.  In May 1956 he was transferred to special 
troops and later in June 1956 he was released from special 
troops and reassigned.  The veteran's period of active duty 
for training was from March 1956 to September 1956.

Post-service medical records consist of private and VA 
treatment records and examination records dated from 1968 to 
October 2006. 

Careful review of the medical records on file shows no 
competent medical evidence of the presence of any facial 
scars, as claimed by the veteran.  Notably, during recent VA 
examination for scars of the face, the examiner made specific 
findings that there were no discernable facial scars or 
deformities.  There was no evidence of any facial burns or 
discolorations.  The examination report includes several 
pictures of the veteran's face, which the Board has reviewed.  
After examination, the examination report contains a 
diagnosis of historic gas/chemical exposure in 1956 with no 
objective evidence of facial scaring or residuals of a 
chemical burn.  The examiner concluded with an opinion that 
after careful review of the claims file, there was no 
evidence of exposure to "ionizing radioactive gas", "nerve 
gas" or mustard gas.

In summary, review of the claims file shows no competent 
medical evidence of any current facial scars, claimed as 
residuals of exposure to gas exposure.  Therefore, based on 
the foregoing, service connection for facial scars is not 
warranted.

The claims file does contain sufficient medical evidence 
showing current diagnoses of arthritis, diabetes, 
hypertension, pancreatitis, gout, visual impairment of the 
left eye, and hearing loss of the left ear.  Because the 
record contains competent medical evidence of these current 
disorders-discussed more fully below-and no evidence to the 
contrary, the Board concedes the presence of such 
disabilities.  

Therefore, with respect to these claimed disorders, the 
question is whether arthritis, diabetes, hypertension, 
pancreatitis, gout, visual impairment of the left eye, and 
hearing loss of the left ear, were incurred in or were 
aggravated by active military service; or, in the case of 
arthritis, diabetes, or hypertension, became manifest to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

Private treatment records in September 1969 show that the 
veteran was hospitalized for ten days after a car accident.  
The treatment note does not indicate that there were any 
associated musculoskeletal problems. 

The report of a pre-employment physical examination in June 
1970 shows that an audiometric test revealed left ear 
findings that meet criteria of a hearing loss disability as 
defined by VA under 38 C.F.R. § 3.385.  The report of that 
examination indicates that blood pressure was 110/70; and 
that the examiner evaluated pertinent parts and systems 
including the eyes; ears, drums, and canals; neck; spine; 
extremities; and skin; and that no abnormalities were noted 
with respect to these.

The first indication of any vision problems is shown in 
private treatment notes in January 1972, when the veteran 
complained that "now vision is blurred."  Physical 
examination at that time was negative.  A treatment record in 
February 1972 noted an auto accident injury involving the 
right shoulder, bilateral knees, now with pain in the back 
and neck, headaches and insomnia since the accident.  Private 
treatment records in March 1972 show that the veteran was 
injured in an automobile accident in February 1972, with a 
resultant diagnosis of multiple contusions, traumatic 
cervical spine.  Subsequently, in May 1972 the veteran 
reported symptoms including burning of both eyes.

Private treatment records in July 1974 shows that the veteran 
reported a 17-year history of exposure to noxious fumes in 
service.  After physical examination, the report contains an 
impression of (1) rhinitis, (2) rule out allergic disorder, 
and (3) a psychiatric illness.

In a May 1977 statement, Robert A. Rose, M.D., noted that the 
veteran was involved in a work-related injury on a cumulative 
trauma basis, from 1970 through 1972, while working as a 
motor vehicle operator for his employer.  The veteran 
reported a number of symptoms, including-as it pertains to 
the current claims-pain in the left hand, neck pain, visual 
blurring, and problems with the left ear.  After examination, 
the diagnoses included chronic cervical sprain; and chronic 
soft tissue trauma, left hand, with question of trauma to 
digital sensory nerves, ulnar distribution, left hand.  Dr. 
Rose concluded that the veteran had not had any prior 
neurological problems before his work injury in 1970 through 
1972.  He further opined that the veteran was having head, 
neck and back difficulties, which were definitely 100 percent 
related to the physical stress and strain in his work from 
1970 to 1972.

Private employee health records show the following.  In 
November 1973, the veteran had 20/20 vision in the left eye.  
X-ray examination in February 1975 concluded with an 
impression of degenerative joint disease of the mid cervical 
spine with narrowing of the C3-C4 intervertebral foramen on 
the left.  X-rays taken in August 1976 showed no evidence of 
fracture.  When examined in August 1977 for left wrist 
complaints, the treatment provider concluded with an 
assessment of tendonitis of the left wrist.  In January 1979, 
X-ray examination revealed minimum degenerative joint disease 
of the cervical spine; and in October 1979 the veteran was 
seen for pain in the neck and arm.  

In statements dated in February and August 1980, Reese E. 
Polesky, M.D., generally attributed symptomatology of the 
neck, left shoulder, and left upper extremity to three work-
related injuries, most recently in January 1979.

Private treatment records in March 1991 contain an assessment 
of insulin dependent diabetes mellitus.  A May 1991 treatment 
note made a finding of a new onset of diabetes mellitus; and 
hypertension retinopathy.

VA treatment records dated from 1998 to January 2002 show the 
following material evidence.  A treatment note in February 
1998 noted a history of diabetes for seven years.  A progress 
note in February 1999 contains an assessment of diabetes 
secondary to pancreatitis; allergic rhinitis; and arthritis-
probably a mix of osteoarthritis and post-traumatic.  In June 
2001, the veteran reported a history of being given LSD and 
nerve gas, and atropine for an antidote; and a history of 
chemical burn to the left eye.  In a July 2001 treatment 
note, there is a noted medical history of chemical induced 
pancreatitis.  During an August 2001 visit, the veteran 
reported that his neck pain started in 1975 while he was 
lifting heavy water buckets, and felt a "pop" in the neck 
with pain since then. These records also contain impressions 
of (1) suspected glaucoma (April 2001); diabetes without 
diabetic retinopathy, and history of gouty arthritis (January 
2002). 

The report of a May 2006 VA eye examination shows that the 
veteran reported that in July 1956, he was in a special 
troops chemical warfare school and was exposed to a gas while 
in a gas chamber during an exercise.  He reported that his 
gas mask was defective and the gas burned his nose, throat, 
left eye and face.  

After examination of the eyes, the report contains 
assessments of (1) glaucoma versus glaucoma suspect left eye 
more than right eye; (2) history of chemical gas exposure 
during military training exercise; (3) cataracts of both 
eyes, left eye more than right eye; (4) dry eyes of both 
eyes, left eye more than right eye; mild papillary 
conjunctivis, both eyes; (5) diabetic with no retinopathy of 
left or right eye; and (6) corneal arcus noted both eyes; 
last cholesterol 158 mg/dl.  The examiner opined that there 
was blurry vision secondary to cataracts and corneal dryout; 
and that there was no evidence of a relationship between the 
suspicion of glaucoma in the left eye and the reported 
history of chemical gas exposure.

The report of a May 2006 VA examination shows that the 
veteran was examined for his claimed arthritis, diabetes, 
gout, pancreatitis, and hypertension.  During that 
examination, the examiner acknowledged that here were no 
service medical records available for review.  The examiner 
noted that morning reports of record showed that the veteran 
was confined to his quarters in April 1956.  However, the 
nature of the illness requiring treatment was not indicated, 
but the veteran was returned to duty the following day, 
indicating that the disorder had resolved.

The examiner noted the following pertinent medical history.  
First, that treatment records in 1972 referred to complaints 
of injuries (bilateral trapezius muscle strain), which at the 
time the veteran had attributed to an automobile accident in 
February 1972.  The examiner also noted that treatment 
records in 1977 had noted that the veteran was involved in a 
work-related injury on a cumulative trauma basis from 1970 
through 1972 while working as a motor vehicle operator.  The 
diagnoses at that time (1977) included chronic cervical 
sprain, and chronic soft tissue trauma, left hand, with 
question of trauma to digital sensory nerves, ulna 
distribution, left hand.  The examiner also noted that in a 
July 1979 statement, Dr. Polsesky indicated that in January 
1979 the veteran sustained a work-related injury involving 
the neck, left arm, and shoulder areas.  

During the present examination, the veteran reported that in 
July 1956 he was exposed to "ionizing radioactive gas".  He 
maintained that that exposure caused bone degeneration in his 
joints and spine.  The veteran reported arthritis-related 
complaints with respect to his neck, back, shoulders, wrists, 
bilateral thumb, knees, and ankles.  He also reported that he 
was diagnosed with gout arthritis in 1979, with no recent 
attacks of gout.  With respect to his pancreatitis claim, he 
also reported that after discharge in 1964 he started having 
sleep problems; and that in 1969 he was having stomach pain 
and was diagnosed with peptic ulcer and pancreatitis.  He 
reported that he was told that the radioactive gas attacks 
the pancreas.  The veteran reported that in 1991, he was 
diagnosed with diabetes due to his pancreatitis.  The veteran 
reported that he was diagnosed with hypertension since 1969.

On examination, X-ray examination showed degenerative 
arthritis in multiple joints, involving the cervical spine, 
hands, both hips, and right knee.  After examination, the 
report contains diagnoses of (1) historic gas/chemical 
exposure in 1956 with no objective evidence of facial 
scarring or residuals of a chemical burn; (2) status post 
work-related injuries involving the neck, left arm, and 
shoulders from 1970 through 1979; (3) degenerative arthritis 
of the cervical spine, hands, hips and right knee most likely 
due to normal aging; (4) type II diabetes mellitus since 
1991, controlled with insulin; (5) diabetic nephropathy with 
chronic renal failure; (6) essential hypertension since 1969; 
(7) hypercholesterolemia controlled with Simvastatin; (8) 
hypertriglyceridemia; (9) gout controlled with allopurinol; 
and (10) historic chronic pancreatitis without a clear 
etiology.

At the conclusion of the examination report, the examiner 
provided the following opinions.  After careful review of the 
claims file and medical records, there is no evidence of an 
"ionizing radioactive gas", "nerve gas", or mustard gas 
exposure.  There is no evidence that the veteran's arthritis, 
diabetes, gout, pancreatitis and hypertension are due to 
anything that occurred during the veteran's military service.  
The veteran has degenerative arthritis in his neck which is 
severe, due most likely from cumulative trauma from work (he 
has documented several work related injuries) and normal 
aging.  He also has degenerative arthritis in the hands, 
hips, and right knee, most likely from normal aging, which is 
aggravated by inclimate weather.  The veteran has type II 
diabetes mellitus, of which more than 90 percent of all 
diabetics in the U.S. are included in this classification.  
In most cases of this type of diabetes, the cause is unknown.  
The veteran has essential hypertension which is the term 
applied to 95 percent of the cases of hypertension in which 
no cause can be identified.  The veteran has gout most likely 
precipitated by his chronic renal failure.  The veteran has 
chronic pancreatitis, for which the etiology is unclear and 
cannot be resolved without resorting to mere speculation.  

As rationale for the above opinions the examiner noted the 
following.  First, taking the veteran's word that he was 
exposed to some type of gas during service in 1956, there is 
information that the veteran was confined to his quarters 
(not hospitalized) and that he returned to duty the following 
day.  This indicates that the disorder had resolved or was 
not very serious in nature.  Second, a review of the VA FACT 
SHEET regarding mustard gas exposure and long-term health 
effects, shows that the organs involved are the eyes with 
chronic conjunctivitis, keratitis, corneal opacities, scar 
formation; certain cited cancers; chronic laryngitis; 
bronchitis; emphysema; asthma; or chronic obstructive 
pulmonary disease; and acute nonlymphocytic leukemia.  The 
examiner noted that the veteran did not have any of these 
conditions.

The report of an October 2006 VA audio examination shows that 
the veteran reported complaints of occasional difficulties 
hearing what is said to him, particularly on the left side.  
The examiner noted that the veteran served on active duty 
from March to September 1956 as a chemical warfare helper.  
The veteran initially denied any significant noise exposure 
in service, but later mentioned being around rifle fire 
during basic training.  He denied other noise exposure.

The examiner noted that service medical records were not 
available, but that the report of a pre-employment physical 
examination in June 1970 showed that an audiometric test 
revealed left ear findings that meet criteria of a hearing 
loss disability as defined by VA under 38 C.F.R. § 3.385.  On 
current audio examination, the veteran's right ear findings 
meet criteria of a hearing loss disability as defined by VA 
under 38 C.F.R. § 3.385.  

After examination, the report contains the following 
diagnosis: Pure tone testing demonstrated hearing to be 
within normal limits in the right ear and a severe, notch 
shaped sensorineural hearing loss centered at 3000 Hz in the 
left ear.  The examiner noted that the hearing loss is 
similar to that observed at the time of the pre-employment 
physical examination dated in 1970.  The examiner opined that 
that examination, however, was 14 years after his discharge 
from active service; and that there was no evidence in the 
literature that mustard gas is associated with hearing loss.  
The examiner noted that other forms of gas, particularly 
carbon monoxide, have been associated with hearing loss, 
however, it is unlikely to have a monaural effect.  The 
examiner concluded with an opinion that based on the 
available evidence, no opinion regarding the etiology of the 
hearing loss can be offered without resort to speculation.
 
With respect to the diagnosed arthritis, diabetes, 
hypertension, pancreatitis, gout, visual impairment of the 
left eye, and hearing loss of the left ear, the resolution of 
this case hinges on whether there is adequate medical 
evidence of a nexus between the veteran's currently diagnosed 
arthritis, diabetes, hypertension, pancreatitis, gout, visual 
impairment of the left eye, and hearing loss of the left ear, 
and service.  The Board has the duty to assess the 
credibility and weight to be given the evidence.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992) (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), reconsideration 
denied per curiam, 1 Vet. App. 406 (1991)).  Upon review of 
the medical record, the Board finds that there is no 
competent medical evidence to establish such a nexus. 

The question of nexus is whether the diagnosed arthritis, 
diabetes, hypertension, pancreatitis, gout, visual impairment 
of the left eye, and hearing loss of the left ear, were 
incurred in or aggravated by active military service; or in 
the case of arthritis, diabetes, or hypertension, became 
manifest to a compensable degree within one year of 
separation from active duty.  38 C.F.R. §§ 3.303, 3.307, 
3.309.

The issue of nexus is solely within the province of health 
care professionals.  In short, a medical diagnosis or a 
medical nexus opinion regarding the etiology of the claimed 
disorders must come from a health care professional.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore it is clear that the veteran's statements in this 
case do not rise to the level of competent medical evidence.  
 
In sum, the preponderance of the evidence is against the 
veteran's claim that a diagnosed arthritis, diabetes, 
hypertension, pancreatitis, gout, visual impairment of the 
left eye, or hearing loss of the left ear, is related to 
service, or in the case of arthritis, diabetes, or 
hypertension, became manifest to a compensable degree within 
one year of separation from active duty.  As discussed above, 
there is no indication of any problem associated with 
arthritis, diabetes, hypertension, pancreatitis, gout, visual 
impairment of the left eye, or hearing loss of the left ear, 
in service.  In this regard, while service medical records 
are missing, existing records show that on one occasion the 
veteran was apparently ill for about one day, returning to 
duty the following day.  

As noted by a recent VA examiner, this would indicate that 
whatever illness the veteran had, it apparently resolved or 
was not very serious in nature.  That examiner also opined 
that there was no evidence of any exposure-as claimed by the 
veteran-to ionizing radioactive gas, nerve gas, or mustard 
gas.  In making that opinion, the examiner noted that the 
veteran had not had any residuals associated with mustard gas 
exposure; and again, that the veteran's only recorded 
indication of illness involved a situation which resolved by 
the following day.

The clinical evidence contained in the claims file shows that 
the first evidence of any of these is approximately 14 years 
after service in 1970, for hearing loss of the left ear; and 
later for the other claimed disorders of arthritis, diabetes, 
hypertension, pancreatitis, gout and visual impairment of the 
left eye.   

This extended period after the veteran's period of active 
service ended in 1956 without treatment weighs against the 
claims; and there are no opinions to the contrary.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  Indeed, as discussed above, VA 
examiners and private treatment providers have provided 
opinions that are against a finding that any of the claimed 
disorders are linked to the veteran's active service, 
including as due to exposure to toxic gas as claimed.  

In summary, review of the claims file shows no competent 
medical evidence of any current residuals of exposure to 
toxic gas as claimed.  Further there is no competent medical 
evidence to link any diagnosed arthritis, diabetes, 
hypertension, pancreatitis, gout, visual impairment of the 
left eye, or hearing loss of the left ear, to service; and no 
evidence that arthritis, diabetes, or hypertension began 
within one year after service.  Therefore, based on the 
foregoing, service connection for all of these claimed 
disorders, is not warranted.

Thus, the preponderance of the evidence is against all of the 
claims for service connection for all of the claimed 
disorders on appeal here.  Therefore, the benefit-of-the-
doubt rule does not apply, and each of the claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

While the veteran believes that he has the claimed disorders 
and that each is related to his military service, he is a 
layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


ORDER

Entitlement to service connection for facial scarring is 
denied.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for diabetes is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for pancreatitis is denied.

Entitlement to service connection for gout is denied.

Entitlement to service connection for visual impairment of 
the left eye is denied.

Entitlement to service connection for hearing loss of the 
left ear is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


